UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52985 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11475 Great Oaks Way, Suite 150 Alpharetta, GA (Address of principal executive offices) (Zip Code) (770) 419-7525 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. ☒  Yes ☐  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☒  Yes ☐  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐  Yes ☒  No As of August 12, 2013, there were issued and outstanding 36,288,221 shares of the registrant’s common stock, $0.001 par value. SANUWAVE Health, Inc. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the six months endedJune 30, 2013 and 2012 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 6. Exhibits 29 1 Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q of SANUWAVE Health, Inc. and its subsidiaries (“SANUWAVE” or the “Company”) contains forward-looking statements. All statements in this Quarterly Report on Form 10-Q, including those made by the management of the Company, other than statements of historical fact, are forward-looking statements. Examples of forward-looking statements include statements regarding the Company’s future financial results, clinical trial results, regulatory approvals, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends. These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements. Forward-looking statements may contain words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” and “continue,” the negative of these terms, or other comparable terminology. Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed in the reports we file with the Securities and Exchange Commission, specifically the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed on March 26, 2013 and in the Company’s Quarterly Reports on Form 10-Q. Other risks and uncertainties are and will be disclosed in the Company’s prior and future Securities and Exchange Commission (the “SEC”) filings. These and many other factors could affect the Company’s future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf. The Company undertakes no obligation to revise or update any forward-looking statements. The following information should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed on March 26, 2013. Except as otherwise indicated by the context, references in this Quarterly Report on Form 10-Q to “we,” “us” and “our” are to the consolidated business of the Company. 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2013 December 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ 70,700 $ 70,325 Accounts receivable - trade, net of allowance for doubtful accounts of $45,854 in 2013 and $44,124 in 2012 76,701 87,826 Inventory 255,154 292,665 Prepaid expenses 109,599 128,495 TOTAL CURRENT ASSETS 512,154 579,311 PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation (Note 4) 22,860 32,842 OTHER ASSETS 11,248 11,358 INTANGIBLE ASSETS, at cost, less accumulated amortization (Note 5) 1,073,647 1,227,025 TOTAL ASSETS $ 1,619,909 $ 1,850,536 LIABILITIES CURRENT LIABILITIES Accounts payable $ 660,501 $ 555,898 Accrued expenses (Note 6) 709,116 721,916 Accrued employee compensation 400,974 534,659 Promissory notes (Note 7) 305,688 - Derivative liability (Note 8) 3,409,000 - Senior secured convertible promissory notes (Note 8) 1,765,846 - Subscriptions payable for senior secured convertible promissory notes (Note 8) - 438,516 Interest payable, related parties (Note 9) 80,968 81,864 Capital lease payable, current portion (Note 13) 5,121 4,933 Liabilities related to discontinued operations 655,061 655,061 TOTAL CURRENT LIABILITIES 7,992,275 2,992,847 NON-CURRENT LIABILITIES Notes payable, related parties (Note 9) 5,372,743 5,372,743 Capital lease payable, non-current portion (Note 13) 1,343 3,951 TOTAL NON-CURRENT LIABILITIES 5,374,086 5,376,694 TOTAL LIABILITIES 13,366,361 8,369,541 COMMITMENTS AND CONTINGENCIES (Note 13) STOCKHOLDERS' DEFICIT PREFERRED STOCK, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding - - COMMON STOCK, par value $0.001, 150,000,000 shares authorized; 21,907,870 and 21,007,536 issued and outstanding in 2013 and 2012, respectively 21,908 21,008 ADDITIONAL PAID-IN CAPITAL 65,320,485 64,357,193 ACCUMULATED OTHER COMPREHENSIVE INCOME 9,141 13,116 ACCUMULATED DEFICIT ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,619,909 $ 1,850,536 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 3 SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended June 30, 2013 Three Months Ended June 30, 2012 Six Months Ended June 30, Six Months Ended June 30, REVENUE $ 160,617 $ 210,357 $ 361,851 $ 448,897 COST OF REVENUE 23,783 82,161 79,594 153,933 GROSS PROFIT 136,834 128,196 282,257 294,964 OPERATING EXPENSES Research and development 624,533 347,644 969,218 951,441 General and administrative 1,157,119 1,036,728 2,009,040 2,274,268 Depreciation 4,991 5,130 9,982 10,340 Amortization 76,689 76,689 153,378 153,378 TOTAL OPERATING EXPENSES 1,863,332 1,466,191 3,141,618 3,389,427 OPERATING LOSS ) OTHER INCOME (EXPENSE) Gain (loss) on embedded conversion feature of Senior Secured Notes (Note 8) 2,328,000 - ) - Interest expense, net ) Gain on sale of fixed assets - - 7,500 - Loss on foreign currency exchange ) TOTAL OTHER INCOME (EXPENSE) 908,167 ) ) ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS ) OTHER COMPREHENSIVE LOSS Foreign currency translation adjustments 2,950 ) ) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE: Net loss - basic $ ) $ ) $ ) $ ) Net loss - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic 21,757,310 20,907,536 21,517,719 20,907,536 Weighted average shares outstanding - diluted 21,757,310 20,907,536 21,517,719 20,907,536 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 4 SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Amortization 153,378 153,378 Depreciation 9,982 10,340 Change in allowance for doubtful accounts 1,730 ) Stock-based compensation - employees, directors and advisors 507,395 502,046 Stock issued for consulting services 343,880 - Loss on embedded conversion feature of Senior Secured Notes 1,409,000 - Accretion ofinterest on Senior Secured Notes 1,757,330 - Gain on sale of property and equipment ) - Changes in assets - (increase)/decrease Accounts receivable - trade 9,395 57,554 Inventory 37,511 80,305 Prepaid expenses 18,896 ) Due from Pulse Veterinary Technologies, LLC - 27,837 Other 110 52 Changes in liabilities - increase/(decrease) Accounts payable 104,603 ) Accrued employee compensation ) 319,521 Accrued expenses ) ) Promissory notes - accrued interest 5,688 - Interest payable, related parties ) ) NET CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Sale of property and equipment 7,500 - Purchase of property and equipment - ) NET CASH PROVIDED (USED) BY INVESTING ACTIVITIES 7,500 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from subscriptions payable for Senior Secured Notes 1,570,000 - Proceeds from promissory notes 300,000 - Proceeds from sale of capital stock - subscription agreement with related party 75,000 - Proceeds from employee stock option exercise 37,917 - Payments of principal on capital lease ) ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES 1,980,497 ) EFFECT OF EXCHANGE RATES ON CASH ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 375 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 70,325 3,909,383 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 70,700 $ 1,400,875 SUPPLEMENTAL INFORMATION Cash paid for interest, related parties $ 161,936 $ 161,936 Cash paid for capital lease interest $ 297 $ 472 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 5 SANUWAVE HEALTH, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 1. Nature of the Business SANUWAVE Health, Inc. and subsidiaries (the “Company”) is a shockwave technology company using a patented system of noninvasive, high-energy, acoustic shockwaves for regenerative medicine and other applications. The Company’s initial focus is regenerative medicine – utilizing noninvasive, acoustic shockwaves to solicit a biological response resulting in the body healing itself through the repair and regeneration of tissue, musculoskeletal and vascular structures. The Company’s lead regenerative product in the United States is the demaPACE ® device, which is in a supplemental Phase III clinical study for treating diabetic foot ulcers with possible FDA approval in 2015 subject to submission of satisfactory clinical study results. The Company’s portfolio of healthcare products and product candidates activate biologic signaling and angiogenic responses, including new vascularization and microcirculatory improvement, helping to restore the body’s normal healing processes and regeneration. The Company intends to apply its Pulsed Acoustic Cellular Expression (PACE
